Gboveb, J.
This case was submitted to the court and the respondent has furnished points. The appellant has neither furnished the court with cas.es or points. From the points furnished by the respondent, it appears that one Todd owned a printing-press and types at Batavia, where he published a newspaper. That he became indebted to one Lyman. That after he contracted the debt, he transferred the press and materials to the appellant without consideration, other than to secure the publishing of a democratic paper. That Lyman prosecuted his demand against Todd to judgment, and upon proceedings supplemental to execution, procured the appointment of respondent as receiver. That the receiver commenced an action against the appellant for the recovery of the property. That the cause was referred, and the referee ordered judgment for the respondent, which was affirmed, upon appeal, by the Supreme Court. Ho reason appears why the judgment should not be affirmed by this court.
Judgment affirmed.